Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-6 and 8-14 are allowable. The restriction requirement among Species A-C, as set forth in the Office action mailed on 7/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/9/2021 is partially withdrawn. The allowable subject matter present in independent claims 1 and 9 are generic to Species B and C.  The restriction requirement between Species B and C is therefore withdrawn.  The allowable species (Species B and C) are still restricted from Species A since Species A does not include the allowable features.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given on 2/22/2022 after an interview with Omar Galiano on 2/17/2022.

The application has been amended as follows: 

In the Claims:

(Currently amended) A multi-stage combustor comprising:
a combustor liner configured to define a combustion chamber therein;
an outer cylinder configured to cover an outer circumference of the combustor liner and to form an annular flow channel that guides a compressed air;
a plurality of fuel nozzles configured to inject a fuel; and
a manifold configured to distribute the fuel to the plurality of fuel nozzles, wherein the manifold is disposed on a central axis of the combustor liner,
the manifold includes a casing that is coupled to the outer cylinder, and a 
the plurality of cavities are layered in the direction of the central axis of the combustor liner inside of the casing, and each cavity of the plurality of cavities is connected to corresponding fuel nozzles of the plurality of fuel nozzles,
a fuel passage configured to connect a first cavity of the plurality of cavities to the respective corresponding fuel nozzles, the fuel passage passes through a second cavity of the plurality of cavities, and 
an end portion of the fuel passage, the end portion being formed to project out of the casing having an end face which faces the combustion chamber and through which the end portion passes, and the end portion has an outer circumferential portion with a fuel injection hole.

(Canceled)

(Currently amended) The multi-stage combustor according to claim 1, wherein 
	the is provided with at least one fuel
 nozzle of the plurality of fuel nozzles

(Currently amended) The multi-stage combustor according to claim 3, 

	the at least one fuel nozzle defines a hole provided in the end face. 

(Currently amended) The multi-stage combustor according to claim 1, wherein 
the manifold includes an outer circumferential face provided with fuel inlets for 
the plurality of cavities.

(Currently amended) The multi-stage combustor according to claim 1, wherein 
the manifold includes a second end face provided with fuel inlets for the plurality 
of cavities, on a second side opposite to a side thereof having [[an]]the end face facing the combustion chamber.

(Canceled) 

(Currently Amended) A gas turbine comprising:
a compressor configured to compress an air;
the multi-stage combustor of claim 1, the multi-stage combustor configured to burn a fuel mixed with the air compressed by the compressor to generate a combustion gas; and 
a turbine configured to be driven by the combustion gas generated by the multi-stage combustor.

(Currently amended) A multi-stage combustor comprising:
a combustor liner configured to define a combustion chamber therein;  
a plurality of fuel nozzles configured to inject a fuel; and
a manifold configured to distribute the fuel to the plurality of fuel nozzles, wherein the manifold is disposed on a central axis of the combustor liner,
the manifold includes a casing, and a plurality of partitions inserted in the casing so as to be arranged in a direction of the central axis of the combustor liner to define a plurality of cavities divided by the plurality of partitions,
the plurality of cavities are layered in the direction of the central axis of the combustor liner inside of the casing, and each cavity of the plurality of cavities is connected to corresponding fuel nozzles of the plurality of fuel nozzles,
a fuel passage configured to connect a first cavity of the plurality of cavities to the respective corresponding , the fuel passage passes through a second cavity of the plurality of cavities, and
an end portion of the fuel passage, the end portion being formed to project out of the casing having an end face which faces the combustion chamber and through which the end portion passes, and the end portion has an outer circumferential portion provided with a fuel injection hole.

(Currently amended) The multi-stage combustor according to claim 9, wherein 
is provided with at least one fuel nozzle of the 
plurality of fuel nozzles

(Currently amended) The multi-stage combustor according to claim 10, wherein 
the at least one fuel nozzle defines a hole provided in the end face.

(Currently Amended) The multi-stage combustor according to claim 9, wherein 
the manifold includes an outer circumferential face provided with fuel inlets for 
the plurality of cavities.

(Currently Amended) The multi-stage combustor according to claim 9, wherein 
the manifold includes a second end face provided with fuel inlets for the plurality 
of cavities, on a second side opposite to a side thereof having [[an]]the end face facing the combustion chamber.

(Currently Amended) A gas turbine comprising:
a compressor configured to compress an air;
the multi-stage combustor of claim 9, the multi-stage combustor configured to burn a fuel mixed with the air compressed by the compressor to generate a combustion gas; and
multi-stage combustor.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 1 and 9, in particular:
“a fuel passage configured to connect a first cavity of the plurality of cavities to the respective corresponding fuel nozzles, the fuel passage passes through a second cavity of the plurality of cavities, and
an end portion of the fuel passage, the end portion being formed to project out  of the casing having an end face which faces the combustion chamber and through which the end portion passes, and the end portion has an outer circumferential portion provided with a fuel injection hole.”
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./           Examiner, Art Unit 3741